Title: To Thomas Jefferson from Albert Gallatin, [7 July 1801]
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  [7 July 1801]
               
               The Secretary of the Treasury has the honor to enclose for the consideration of the President the draught of an intended circular to the Collectors on the subject of certificates of health.
               A letter from Mr King on the subject; observations of the Secy. of State, to whom the rough draught was communicated, which observations have produced the last paragraph but one in the circular; and a letter from Dr. Rush received since the circular was prepared are also enclosed.
               It is intended to have the circular printed & transmitted immediately; and as the season is far advanced, it would perhaps save some time, if the President would at once make in the draught the alterations he may think necessary—
               Respectfully submitted by
               
                  
                     Albert Gallatin
                  
               
            